DETAILED ACTION
In response to remarks filed on 11 March 2022
Status of Claims
Claims 1-19 are pending;
Claims 1-19 are currently amended;
Claims 1-19 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 11 March 2022 have been fully considered and they are not persuasive. Regarding claim 1, “support device” and “support” are broad terms, the structure 30 can provide different types of support via elements 41, 44 and 43 for example. Element 42 provides lateral support vi not allowing the elongate object fall of the side. Figure 3 shows how far down the structure 30 can reach. The leftmost 30 shows the lowermost position 30 can reach and the rightmost 30 shows the most upwards position 30 can reach since it moves along D2 and D2 is transverse to the direction of travel. Element interpreted only 16 as the trench cutting device and in the rightmost 30 the elongate element is above 16 as shown in the annotated figure below. The claim doesn’t recite that the entirety of the elongate object is above the trench cutter. The claim does not state that the transfer device is an independent and separate element than the support device. In the rightmost position 30, the elongate object is in the support device because transfer device 33 holds it in position. The claims as currently written are too broad to the point that the prior art can be interpret in a way that it reads on the claim limitations even if the device is very different from applicant’s invention. They are also recited with several “for” which is intended use. One key difference is that in applicant’s invention the trench cutting device, the support device and the transfer device are all one unitary machine unlike in the cited prior art but that’s not in the claims. Examiner is adding a new rejection from the references provided in the IDS filed on 27 April 2022. 

    PNG
    media_image1.png
    1072
    1263
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazzarin et al (U.S. Patent No. 8,939,678).
As to Claim 1, Lazzarin discloses an apparatus for inserting an elongate object into a trench, the apparatus comprising: 
A trench cutting device (#16) for cutting a trench; 
A moving device (#11) for moving the trench cutting device relative to the trench; 
A support device (#30) for supporting at least part of an elongate object in at least one first position displaced from the trench cutting device in a direction transverse to a direction of travel of the apparatus, and in at least one second position above the trench cutting device; and 
A transfer device (#33) for transferring at least part of the elongate object into the support device.  
As to Claim 2, Lazzarin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Lazzarin also discloses wherein the transfer device (#33) is adapted to transfer at least part of the elongate object into at least one said first position of the support device.  
As to Claim 3, Lazzarin discloses the invention of Claim 2 (Refer to Claim 2 discussion). Lazzarin also discloses wherein the transfer device (#33) is adapted to lift at least part of the elongate object into at least one said first position of the support device.  
As to Claim 4, Lazzarin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Lazzarin also discloses further comprising a retaining device (#41) for retaining at least part of the elongate object in the support device.  
As to Claim 5, Lazzarin discloses the invention of Claim 4 (Refer to Claim 4 discussion). Lazzarin also discloses wherein the retaining device (#41) is pivotable between a retaining position and a releasing position.  
As to Claim 6, Lazzarin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Lazzarin also discloses wherein the apparatus is adapted to insert at least part of the elongate object into the trench from a said first position (Figures 10A-10D).  
As to Claim 7, Lazzarin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Lazzarin also discloses further comprising a bend limiting device (#38) for preventing bending of the elongate object around a bend of less than a predetermined bend radius.  
As to Claim 8, Lazzarin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Lazzarin also discloses wherein the transfer device (#33) is moveable between a working position and a stowed position.  
As to Claim 9, Lazzarin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Lazzarin also discloses wherein the support device (#30) is moveable between at least one said first position and at least one said second position.  
As to Claim 10, Lazzarin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Lazzarin also discloses further comprising an urging device (#41) for urging the elongate object into the trench behind the apparatus in the direction of travel of the apparatus.  
As to Claim 11, Lazzarin discloses a method of operating an apparatus for inserting an elongate object into a trench, the method comprising: 
Cutting a trench using a trench cutting device (#16); 
Moving (#11) the trench cutting device relative to the trench; and 
Supporting (#30) at least part of an elongate object in at least one first position displaced from the trench cutting device in a direction transverse to a direction of travel of the apparatus during cutting of the trench.  
As to Claim 12, Lazzarin discloses the invention of Claim 11 (Refer to Claim 11 discussion). Lazzarin also discloses further comprising transferring (#33) at least part of the elongate object to at least one second position above the trench cutting device.  
As to Claim 13, Lazzarin discloses the invention of Claim 11 (Refer to Claim 11 discussion). Lazzarin also discloses further comprising urging (#41) the elongate object into the trench behind the apparatus in the direction of travel of the apparatus.  
As to Claim 14, Lazzarin discloses an apparatus for inserting an elongate object into a trench, the apparatus comprising: 
A trench cutting device (#16) for cutting a trench; 
A moving device (#11) for moving the trench cutting device relative to the trench; and 
A first lifting device (One of the elements #30 in figure 3) comprising a gripping device (#33, #42), for gripping and lifting the elongate object, and at least one second lifting device (Another of the elements #30 in figure 3) for applying a lifting force to a lower surface of the elongate object at a plurality of locations spaced apart along the elongate object.  
As to Claim 15, Lazzarin discloses the invention of Claim 14 (Refer to Claim 14 discussion). Lazzarin also discloses wherein at least one said second lifting device is adapted to be moved between a stowed position (Figure 9) and a working position (Figure 8).  
As to Claim 16, Lazzarin discloses the invention of Claim 14 (Refer to Claim 14 discussion). Lazzarin also discloses wherein at least one said second lifting device comprises a plurality of rollers (#42).  
As to Claim 17, Lazzarin discloses the invention of Claim 14 (Refer to Claim 14 discussion). Lazzarin also discloses wherein at least one said second lifting device comprises at least one engaging portion (#42) pivotably mounted to a support and adapted to engage the elongate object at a plurality of locations spaced apart along the elongate object.  
As to Claim 18, Lazzarin discloses the invention of Claim 14 (Refer to Claim 14 discussion). Lazzarin also discloses wherein the gripping device and at least one said second lifting device are mounted to a common support (#6).  
As to Claim 19, Lazzarin discloses a method of operating an apparatus for inserting an elongate object into a trench, the method comprising: 
Cutting a trench using a trench cutting device (#16); 
Moving (#11) the trench cutting device relative to the trench; and 
Applying a lifting (#30) force to a lower surface of the elongate object at a plurality of locations spaced apart along the elongate object.
Claims 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonel et al (W.I.P.O. International Publication No. 2017/017599).
As to Claim 1, Bonel discloses an apparatus for inserting an elongate object into a trench, the apparatus comprising: 
A trench cutting device (#30) for cutting a trench; 
A moving device (#32) for moving the trench cutting device relative to the trench; 
A support device (#28 and #34 grouped together) for supporting at least part of an elongate object in at least one first position displaced from the trench cutting device in a direction transverse to a direction of travel of the apparatus, and in at least one second position above the trench cutting device (Compare Figures 7E and 7F); and 
A transfer device (#43) for transferring at least part of the elongate object into the support device.  
As to Claim 2, Bonel discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bonel also discloses wherein the transfer device (#43) is adapted to transfer at least part of the elongate object into at least one said first position of the support device.  
As to Claim 3, Bonel discloses the invention of Claim 2 (Refer to Claim 2 discussion). Bonel also discloses wherein the transfer device (#43) is adapted to lift at least part of the elongate object into at least one said first position of the support device.  
As to Claim 4, Bonel discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bonel also discloses further comprising a retaining device (#44) for retaining at least part of the elongate object in the support device.  
As to Claim 5, Bonel discloses the invention of Claim 4 (Refer to Claim 4 discussion). Bonel also discloses wherein the retaining device (#44) is pivotable (Compare Figures 8E and 8F) between a retaining position and a releasing position.  
As to Claim 6, Bonel discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bonel also discloses wherein the apparatus is adapted to insert at least part of the elongate object into the trench from a said first position (Paragraph 0019).  
As to Claim 7, Bonel discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bonel also discloses further comprising a bend limiting device (#44) for preventing bending of the elongate object around a bend of less than a predetermined bend radius.  
As to Claim 8, Bonel discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bonel also discloses wherein the transfer device (#43) is moveable between a working position and a stowed position.  
As to Claim 9, Bonel discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bonel also discloses wherein the support device (#28 and #34 grouped together) is moveable between at least one said first position and at least one said second position.  
As to Claim 10, Bonel discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bonel also discloses further comprising an urging device (Paragraphs 00159 and 00160. It is inherent that a device to push the pipe inside the trench must be present in order to bury the pipe) for urging the elongate object into the trench behind the apparatus in the direction of travel of the apparatus.  
As to Claim 11, Bonel discloses a method of operating an apparatus for inserting an elongate object into a trench, the method comprising: 
Cutting a trench using a trench cutting device (#30); 
Moving (#32) the trench cutting device relative to the trench; and 
Supporting (#28 and #34 grouped together) at least part of an elongate object in at least one first position displaced from the trench cutting device in a direction transverse to a direction of travel of the apparatus during cutting of the trench.  
As to Claim 12, Bonel discloses the invention of Claim 11 (Refer to Claim 11 discussion). Bonel also discloses further comprising transferring at least part of the elongate object to at least one second position above the trench cutting device (Compare Figures 7E and 7F).  
As to Claim 13, Bonel discloses the invention of Claim 11 (Refer to Claim 11 discussion). Bonel also discloses further comprising urging (Paragraphs 00159 and 00160. It is inherent that a device to push the pipe inside the trench must be present in order to bury the pipe) the elongate object into the trench behind the apparatus in the direction of travel of the apparatus.  
As to Claim 14, Bonel discloses an apparatus for inserting an elongate object into a trench, the apparatus comprising: 
A trench cutting device (#30) for cutting a trench; 
A moving device (#32) for moving the trench cutting device relative to the trench; and 
A first lifting device comprising a gripping device (#28), for gripping and lifting the elongate object, and at least one second lifting device (#34) for applying a lifting force to a lower surface of the elongate object at a plurality of locations spaced apart along the elongate object.  
As to Claim 15, Bonel discloses the invention of Claim 14 (Refer to Claim 14 discussion). Bonel also discloses wherein at least one said second lifting device (#34) is adapted to be moved between a stowed position (retracted position of 34) and a working position (extended position of 34).  
As to Claim 16, Bonel discloses the invention of Claim 14 (Refer to Claim 14 discussion). Bonel also discloses wherein at least one said second lifting device comprises a plurality of rollers (#44).  
As to Claim 17, Bonel discloses the invention of Claim 14 (Refer to Claim 14 discussion). Bonel also discloses wherein at least one said second lifting device comprises at least one engaging portion (#44) pivotably mounted to a support and adapted to engage the elongate object at a plurality of locations spaced apart along the elongate object.  
As to Claim 18, Bonel discloses the invention of Claim 14 (Refer to Claim 14 discussion). Bonel also discloses wherein the gripping device and at least one said second lifting device are mounted to a common support (Figure 6B).  
As to Claim 19, Bonel discloses a method of operating an apparatus for inserting an elongate object into a trench, the method comprising: 
Cutting a trench using a trench cutting device (#30); 
Moving (#32) the trench cutting device relative to the trench; and 
Applying a lifting (#28 and #34 grouped together) force to a lower surface of the elongate object at a plurality of locations spaced apart along the elongate object (Compare Figures 7E and 7F).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 27 April 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678